                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

Nuance Communications, Inc.,          :       CIVIL ACTION
                                      :       NO. 16-5173
              Plaintiff               :
        v.                            :
                                      :
International Business                :
Machines Corporation,                 :
                                      :
              Defendant.              :

                                      ORDER

              AND NOW, this 14th day of November, 2019, after

considering the parties’ deposition designations and objections,

it is hereby ORDERED 1 that:

              1.     Nuance’s objection to the Designations of the

                   Deposition of E. Cox, on page 108, is SUSTAINED;

              2.     Nuance’s objection to the Designations of the

                   Deposition of E. Cox, on pages 153 through 156, is

                   SUSTAINED;

              3.     Nuance’s objection to the Designations of the

                   Deposition of Devarakonda, on page 153, is

                   OVERRULED;

              4.     Nuance’s objection to the Designations of the

                   Deposition of Devarakonda, on pages 153 through 154,

                   is OVERRULED;




1   Exhibit “A” is a chart summarizing the Court’s rulings on the objections.
5.     Nuance’s objection to the Designations of the

     Deposition of Devarakonda, on pages 157 through 158,

     is OVERRULED;

6.     Nuance’s objection to the Designations of the

     Deposition of Morello, on page 26, is SUSTAINED;

7.     Nuance’s objection to the Designations of the

     Deposition of Morello, on page 27, is SUSTAINED;

8.     IBM’s objection to the Designations of the

     Deposition of Fanty, on page 76, is OVERRULED;

9.     IBM’s objection to the Designations of the

     Deposition of Fanty, on page 77, is OVERRULED;

10.    IBM’s objection to the Designations of the

     Deposition of Fanty, on pages 117 through 118, is

     OVERRULED;

11.    IBM’s objection to the Designations of the

     Deposition of Fanty, on pages 122 through 123, is

     OVERRULED;

12.    IBM’s objection to the Designations of the

     Deposition of Fanty, on page 136, is OVERRULED;

13.    IBM’s objection to the Designations of the

     Deposition of Fanty, on pages 136 through 137, is

     OVERRULED;




                        2
14.   IBM’s objection to the Designations of the

  Deposition of Fanty, on pages 137 through 138, is

  OVERRULED;

15.   IBM’s objection to the Designations of the

  Deposition of Fanty, on page 170, is OVERRULED;

16.   IBM’s objection to the Designations of the

  Deposition of Fanty, on pages 170 through 171, is

  OVERRULED;

17.   IBM’s objection to the Designations of the

  Deposition of Liao, on pages 84 through 85, is

  OVERRULED;

18.   IBM’s objection to the Designations of the

  Deposition of Liao, on pages 85 through 86, is

  OVERRULED;

19.   IBM’s objections to the Designations of the

  Deposition of Liao, on page 111, are SUSTAINED;

20.   IBM’s objection to the Designations of the

  Deposition of Liao, on page 174, is OVERRULED;

21.   IBM’s objection to the Designations of the

  Deposition of Morello, on page 15, is OVERRULED;

22.   IBM’s objection to the Designations of the

  Deposition of Morello, on page 16, is OVERRULED;




                       3
23.   IBM’s objection to the Designations of the

  Deposition of Morello, on pages 16 through 17, is

  OVERRULED;

24.   IBM’s objections to the Designations of the

  Deposition of Morello, on page 18, are OVERRULED;

25.   IBM’s objection to the Designations of the

  Deposition of Morello, on pages 57 through 58, is

  OVERRULED;

26.   IBM’s objections to the Designations of the

  Deposition of Morello, on page 58, are OVERRULED;

27.   IBM’s objection to the Designations of the

  Deposition of Morello, on page 59, is SUSTAINED;

28.   IBM’s objections to the Designations of the

  Deposition of Morello, on page 94, are OVERRULED;

29.   IBM’s objection to the Designations of the

  Deposition of Morello, on pages 94 through 95, is

  OVERRULED;

30.   IBM’s objection to the Designations of the

  Deposition of Morello, on page 96, is OVERRULED;

31.   IBM’s objection to the Designations of the

  Deposition of Rhodin, on page 20, is OVERRULED;

32.   IBM’s objection to the Designations of the

  Deposition of Rhodin, on page 21, is OVERRULED;



                       4
            33.   IBM’s objection to the Designations of the

               Deposition of Rhodin, on page 22, is OVERRULED;

            34.   IBM’s objection to the Designations of the

               Deposition of Rhodin, on page 23, is OVERRULED;

            35.   IBM’s objection to the Designations of the

               Deposition of Rhodin, on page 67, is OVERRULED;

            36.   IBM’s objection to the Designations of the

               Deposition of Rhodin, on page 106, is OVERRULED;

            37.   IBM’s objection to the Designations of the

               Deposition of Rhodin, on page 139, is OVERRULED;

            38.   IBM’s objection to the Designations of the

               Deposition of Rhodin, on page 140, is OVERRULED;

            39.   IBM’s objection to the Designations of the

               Deposition of Rhodin(2) 2, on pages 137 through 138,

               is OVERRULED;

            40.   IBM’s objection to the Designations of the

               Deposition of Rhodin(2), on page 139, is OVERRULED;

            41.   IBM’s objection to the Designations of the

               Deposition of Rhodin(2), on page 140, is OVERRULED;

            42.   IBM’s objection to the Designations of the

               Deposition of Rhodin(2), on page 168, is OVERRULED;



2 Both parties submitted the Rhodin deposition with designations.  While there
is some overlap between the objections indicated on each, there are some
objections that appear on one but not the other. For purposes of this order,
the Rhodin deposition submitted by IBM is referenced as Rhodin(2).

                                      5
              43.   IBM’s objection to the Designations of the

                 Deposition of Rhodin(2), on page 169, is OVERRULED;

              44.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on pages 96 through 97, is

                 OVERRULED;

              45.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on page 97, is SUSTAINED;

              46.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on page 99, is SUSTAINED;

              47.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on pages 100 through 101, is

                 SUSTAINED;

              48.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on page 111, is SUSTAINED;

              49.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on page 135, is SUSTAINED;

              50.   IBM’s objection to the Designations of the

                 Deposition of Sejnoha, on page 141, is SUSTAINED IN

                 PART; 3

              51.   IBM’s objection to the Designations of the

                 Deposition of Xiang, on page 28, is OVERRULED;




3   The testimony designated here will be permitted to show state of mind.

                                        6
            52.   IBM’s objection to the Designations of the

               Deposition of Xiang, on pages 28 through 29, is

               OVERRULED;

            53.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 30, is OVERRULED;

            54.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 40, is OVERRULED;

            55.   IBM’s objection to the Designations of the

               Deposition of Xiang, on pages 69 through 71, is

               SUSTAINED; 4

            56.   IBM’s objection to the Designations of the

               Deposition of Xiang, on pages 91 through 92, is

               SUSTAINED; 5

            57.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 93, is SUSTAINED IN

               PART; 6

            58.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 100, is OVERRULED;

            59.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 101, is OVERRULED;




4 The testimony designated here will be excluded because the witness lacks

personal knowledge.
5 The testimony designated here will be excluded because the witness lacks

personal knowledge.
6 The testimony designated here will be permitted to show state of mind.


                                      7
            60.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 102, is SUSTAINED; 7

            61.   IBM’s objection to the Designations of the

               Deposition of Xiang, on page 103, is OVERRULED.



            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO,    J.




7 The testimony designated here will be excluded because the witness lacks
personal knowledge.

                                      8
EXHIBIT A
                                Nuance Communications Objections

Deposition/Location Basis for     Sustained Overruled Sustained   Reason for Disposition
                    Objection                         in
                                                      Part/Denied
                                                      in Part

Cox, pg. 108        Non-
                    Responsive/
                                      X
                    Speculation

Cox, pgs. 153–56    Hearsay
                                      X
Devarakonda, pg.    Hearsay
153
                                                  X
Devarakonda, pgs.   Hearsay
153–54
                                                  X
Devarakonda, pgs.   Hearsay
157–58
                                                  X
Morello, pg. 26     Hearsay
                                      X
Morello, pg. 27     Hearsay
                                      X




                                              2
                     International Business Machines Corporation Objections

Deposition/Location Basis for        Sustained Overruled Sustained   Reason for Disposition
                    Objection                            in
                                                         Part/Denied
                                                         in Part

Fanty, pg. 76         Unresponsive
                                                   X
Fanty, pg. 77         Unresponsive
                                                   X
Fanty, pgs. 117–18    Relevance
                                                   X
Fanty, pgs. 122–23    Relevance
                                                   X
Fanty, pg. 136        Relevance
                                                   X
Fanty, pgs. 136–37    Relevance
                                                   X
Fanty, pgs. 137–38    Relevance
                                                   X
Fanty, pg. 170        Relevance
                                                   X
Fanty, pgs. 170–71    Relevance
                                                   X
Liao, pgs. 84–85      Relevance
                                                   X


                                               3
                   International Business Machines Corporation Objections

Deposition/Location Basis for    Sustained Overruled Sustained   Reason for Disposition
                    Objection                        in
                                                     Part/Denied
                                                     in Part

Liao, pgs. 85–86    Relevance
                                                X
Liao, pg. 111       Lack of
                    Personal
                                     X
                    Knowledge

Liao, pg. 111       Lack of
                    Personal
                                     X
                    Knowledge

Liao, pg. 174       Relevance
                                                X
Morello, pg. 15     Outside of
                    Scope
                                                X
Morello, pg. 16     Outside of
                    Scope
                                                X
Morello, pgs. 16–17 Outside of
                    Scope
                                                X
Morello, pg. 18     Relevance
                                                X
Morello, pg. 18     Relevance
                                                X

                                            4
                   International Business Machines Corporation Objections

Deposition/Location Basis for      Sustained Overruled Sustained   Reason for Disposition
                    Objection                          in
                                                       Part/Denied
                                                       in Part

Morello, pgs. 57–58 Outside of
                    Scope
                                                 X
Morello, pg. 58     Outside of
                    Scope
                                                 X
Morello, pg. 58     Speculation/
                    Outside of
                                                 X
                    Scope

Morello, pg. 59     Speculation/
                    Outside of
                                      X
                    Scope

Morello, pg. 94     Outside of
                    Scope
                                                 X
Morello, pg. 94     Outside of
                    Scope
                                                 X
Morello, pgs. 94–95 Outside of
                    Scope
                                                 X
Morello, pg. 96     Outside of
                    Scope
                                                 X


                                             5
                       International Business Machines Corporation Objections

Deposition/Location Basis for           Sustained Overruled Sustained   Reason for Disposition
                    Objection                               in
                                                            Part/Denied
                                                            in Part

Rhodin, pg. 20          Relevance
                                                         X
Rhodin, pg. 21          Relevance
                                                         X
Rhodin, pg. 22          Relevance
                                                         X
Rhodin, pg. 23          Relevance
                                                         X
Rhodin, pg. 67          Relevance
                                                         X
Rhodin, pg. 106         Relevance
                                                         X
Rhodin, pg. 139         Relevance
                                                         X
Rhodin, pg. 140         Relevance
                                                         X
Rhodin(2) 8, pgs.       Relevance
137–38
                                                         X

8 Both parties submitted the Rhodin deposition with designations. While there is some overlap between the
objections indicated on each, there are some objections that appear on one but not the other. For purposes
of this chart, the Rhodin deposition submitted by IBM is referenced as Rhodin(2).

                                                    6
                     International Business Machines Corporation Objections

Deposition/Location Basis for       Sustained Overruled Sustained   Reason for Disposition
                    Objection                           in
                                                        Part/Denied
                                                        in Part

Rhodin(2), pg. 139    Relevance
                                                  X
Rhodin(2), pg. 140    Relevance
                                                  X
Rhodin(2), pg. 168    Relevance
                                                  X
Rhodin(2), pg. 169    Relevance
                                                  X
Sejnoha, pgs. 96–97 Hearsay
                                                  X
Sejnoha, pg. 97       Hearsay
                                       X
Sejnoha, pg. 99       Hearsay
                                       X
Sejnoha, pgs. 100–    Hearsay
01
                                       X
Sejnoha, pg. 111      Speculation
                                       X
Sejnoha, pg. 135      Hearsay
                                       X

                                              7
                    International Business Machines Corporation Objections

Deposition/Location Basis for     Sustained Overruled Sustained   Reason for Disposition
                    Objection                         in
                                                      Part/Denied
                                                      in Part

Sejnoha, pg. 141     Hearsay                                        State of Mind
                                                            X
Xiang, pg. 28        Relevance/
                     Outside of
                                                 X
                     Scope

Xiang, pgs. 28–29    Relevance/
                     Outside of
                                                 X
                     Scope

Xiang, pg. 30        Outside of
                     Scope
                                                 X
Xiang, pg. 40        Outside of
                     Scope
                                                 X
Xiang, pgs. 69–71    Relevance                                      No personal knowledge
                                      X
Xiang, pgs. 91–92    Relevance/                                     No personal knowledge
                     Outside of
                                      X
                     Scope

Xiang, pg. 93        Relevance/                                     State of Mind
                     Outside of
                                                            X
                     Scope


                                             8
                   International Business Machines Corporation Objections

Deposition/Location Basis for    Sustained Overruled Sustained   Reason for Disposition
                    Objection                        in
                                                     Part/Denied
                                                     in Part

Xiang, pg. 100      Relevance/
                    Outside of
                                                X
                    Scope

Xiang, pg. 101      Relevance/
                    Outside of
                                                X
                    Scope

Xiang, pg. 102      Relevance/                                     No personal knowledge
                    Outside of
                                     X
                    Scope

Xiang, pg. 103      Relevance/
                    Outside of
                                                X
                    Scope




                                            9
